DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are subject to examination and rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mack (Daniel L. C. Mack, et al., "Combining expert knowledge and unsupervised learning techniques for anomaly detection in aircraft flight data" at Automatisierungstechnik, vol. 66, no. 4, 2018, pp. 291-307, Published in April 2018).

Regarding claims 1, 7 and 13, Mack teaches a method for managing a system comprising a plurality of apparatuses providing sensor data (Mack, see abstract, combine unsupervised learning techniques with expert knowledge to develop an anomaly detection method to find previously undetected faults from a large database of flight operations data), the method comprising:
determining a graph structure from the sensor data (Mack, see section 1. introduction on page 292, We consider individual flights to be the data objects, the type and location of sensors to describe the features, and the time series waveforms generated by each sensor during the flight to be the signals. We apply a method based on the wavelet transform [9] for reducing the dimensionality of a continuous time series signal to a set of discrete features that retain the important spatio-temporal characteristics of the signal);
detecting a plurality of communities in the graph structure (Mack, see section 1. introduction on page 292, Then we apply a hierarchical clustering algorithm [10] from the dissimilarity matrix. The clustering algorithm produces a dendrogram structure from which we extract a set of clusters, where each cluster represents a group of flights with similar characteristics);
for each of the plurality of communities, conducting feature extraction to extract features regarding fault detection and isolation (Mack, see section 1. introduction on page 292, we extract the significant features that provide the most separation (compared to other features) between the flights in the anomalous cluster and the flights in the nominal cluster. The significant features are ranked by importance, i. e., their contribution to the distance from the nominal cluster. We present the ranked features for a cluster of “anomalous” flights to the expert); and
providing the extracted features to a machine learning process to generate a trained machine learning model configured to conduct fault detection and isolation for the system (Mack, see section 1. introduction on page 292, we discuss applications of advanced machine learning methods to fault detection and isolation schemes, which play an important role in detecting the onset of adverse events during operations of complex systems. we have used available aircraft flight data to develop an approach that combines classifier techniques from machine learning to better characterize faulty behaviors).

Regarding claims 2, 8 and 14, Mack teaches wherein the detecting the plurality of communities in the graph structure comprises:
calculating a weighted adjacency matrix of the graph structure (Mack, see section 1 on page 292, we can apply unsupervised learning or clustering algorithms to this data, we first reduce the higher dimensional data into a dissimilarity matrix that captures the pairwise distance between each pair of flights);
extracting a Laplacian matrix from the weighted adjacency matrix (Mack, see section 1 on page 292, Then we apply a hierarchical clustering algorithm [10] from the dissimilarity matrix);
calculating eigenvectors to generate an eigenvector matrix (Mack, see section 3.1 on page 295, The set of features extracted for each object, Oi, is represented as a vector, fi ò Rm×l, where m represents the number of time series signals, and l is the number of coefficients extracted for each signal by the Haar transformation); and
conducting clustering on the eigenvector matrix to generate the plurality of communities (Mack, see section 1 on page 292, The significant features are ranked by importance, i. e., their contribution to the distance from the nominal cluster. We present the ranked features for a cluster of “anomalous” flights to the expert. Typically the significant features are presented as time varying waveforms for the anomalous cluster against a nominal cluster).

Regarding claims 3, 9 and 15, Mack teaches wherein the conducting feature extraction comprises conducting graph embedding to map the graph structure to a vector space domain for each of the plurality of communities (Mack, see section 3.1 on page 295, we convert each time series signal to a set of feature values using the wavelet transform, which, in addition to converting the waveforms into a numeric values for a set of discrete features (i. e., the wavelet coefficients) also captures the space-time characteristics of the signal. In addition, the transform also serves to compress and smooth the time series signals); and
training machine learning classifiers on the vector space domain for each of the plurality of communities to detect and isolate faults in each of the plurality of communities (Mack, see section 1 introduction on page 292, we have used available aircraft flight data to develop an approach that combines classifier techniques from machine learning to better characterize faulty behaviors [7]).

Regarding claims 4, 10 and 16, Mack teaches wherein the conducting feature extraction comprises:
conducting Graph Fourier Transform (GFT) on the graph structure to convert the graph structure to Fourier domain (Mack, see section 3.1 on page 295, we employ the Haar discrete wavelet transform (DWT) [23] for dimensionality reduction and converting the time series signals into discrete feature values);
extracting the features from the converted graph structure in the Fourier domain according to a filter (Mack, see section 3.1 on page 295,  we convert each time series signal to a set of feature values using the wavelet transform, which, in addition to converting the waveforms into a numeric values for a set of discrete features (i. e., the wavelet coefficients) also captures the space-time characteristics of the signal); and
converting the extracted features into time domain through applying an inverse GFT (Mack, see section 3.1 on page 295, In addition, the transform also serves to compress and smooth the time series signals). 

Regarding claims 5, 11 and 17, Mack teaches wherein the filter is a k-hop graph filter (Mack, see section 3.1 Pre-processing and feature extraction on page 295, Computing the Haar wavelet coefficients is equivalent to passing the time series signal through a series of shifted and cascaded low- and high-pass filters that decomposes the signal into high and low frequency bands, which are then down-sampled to capture the local timefrequency characteristics of the signal).

Regarding claims 6, 12 and 18, Mack teaches further comprising executing the trained machine learning model on the system to conduct fault detection and isolation on the plurality of apparatuses (Mack, see section 1. introduction on page 292, we discuss applications of advanced machine learning methods to fault detection and isolation schemes, which play an important role in detecting the onset of adverse events during operations of complex systems. we have used available aircraft flight data to develop an approach that combines classifier techniques from machine learning to better characterize faulty behaviors).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG G KIM whose telephone number is (571)270-0619. The examiner can normally be reached Mon-Fri @ 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R. Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHONG G KIM/Examiner, Art Unit 2443                                                                                                                                                                                                        

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443